                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA,                       )               CASE NO. 1:04CR00255-001
                                                )
       Plaintiff,                               )               JUDGE: JAMES S. GWIN
                                                )
vs.                                             )               ORDER
                                                )
AUNDRA COATS,                                   )
                                                )
       Defendant.                               )



       This matter was heard on August 22, 2019 upon the request of the United States Pretrial

and Probation Office for a finding that defendant violated the conditions of supervised release.

The defendant was present and represented by Attorney Timothy C. Ivey.

       The violation report was referred to Magistrate Judge Jonathan D. Greenberg who issued

a Report and Recommendation on August 6, 2019 [Doc. 65]. No objections having been filed

the Court adopted the Magistrate Judge's Report and Recommendation and found that the

following terms of supervision had been violated:

                1) new law violation incurred September 4, 2018;

                2) failure to notify probation officer of arrest.

       The Court found the violations to be Grade C and that defendant was a Criminal History

Category III.

       Upon consideration from statements from the parties, the Court continued defendant's
term of supervision under the same conditions previously imposed and with the additional

condition that he be placed in community control sanction for a period of five months.

Defendant shall have release privileges for work, to receive medical treatment, and to attend

religious services but shall otherwise remain at the facility. The Court waives the subsistence

fee.

       The defendant is remanded to the custody of the U.S. Marshal, Cleveland, Ohio until

placed in an appropriate facility.

       IT IS SO ORDERED.



Dated: August 28, 2019                               s/ James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE
